Citation Nr: 0917924	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral accessory 
naviculars of the feet.

2.  Entitlement to service connection for bilateral accessory 
naviculars of the feet.  

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision rendered by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs.

The Board notes that the veteran requested an informal 
conference at the RO in connection with the current claim in 
lieu of a formal hearing before a decision review officer 
(DRO).  The informal conference was scheduled and held at the 
RO in October 2006.  A report of this conference is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral accessory navicular 
bones of the feet was denied by means of an unappealed April 
1955 rating decision.  

2.  The evidence associated with the claims file subsequent 
to the April 1955 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's bilateral accessory naviculars are congenital 
conditions that existed prior to his active military service.  

4.  It is not shown by clear and unmistakable evidence that 
the Veteran's bilateral accessory naviculars were not 
aggravated during his military service.  

5.  In June 2006, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The April 1955 rating decision which denied service 
connection for bilateral accessory naviculars of the feet is 
final. 38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
accessory naviculars of the feet. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The Veteran's congenital bilateral accessory naviculars 
were aggravated by active service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306(b) (2008). 

4.  The criteria for withdrawal of the substantive appeal of 
the denial of service connection for a back disability have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

With respect to the claim for service connection for 
bilateral accessory naviculars, to the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to his claim for service connection for back 
disability, the Board notes that the duties to the claimant 
are not applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As discussed 
below, the Veteran in this case withdrew his substantive 
appeal of the denial of service connection for back 
disability.  Given the veteran's request, no further 
discussion of the duty to assist or duty to notify him is 
required.


Bilateral Accessory Naviculars

Service connection for bilateral accessory navicular bones 
was denied by the RO in an April 1955 rating decision.  The 
Veteran seeks to reopen his claim and establish service 
connection for this disability.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Claim to Reopen

Before reaching the merits of the veteran's claim, the Board 
must first rule on the matter of reopening of the veteran's 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2006).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the April 1955 denial 
consisted primarily of service medical records.  The Veteran 
denied a history of arthritis and bone, joint, or other 
deformity on a February 1951 pre-induction report of medical 
history.  At that time, examination of feet was within normal 
limits.  Similarly, the Veteran's feet were examined and 
found to be clinically normal during another pre-induction 
examination conducted one year later in February 1952.  
During service, his feet were examined and found to be 
clinically normal during examinations in July 1952.

The Veteran's service treatment records were negative for any 
feet complaints until August 1952 when the Veteran reported 
to sick call complaining of sore and painful feet.  At that 
time, he reported a history of trouble with painful feet most 
of his life with his pain becoming more severe since high 
school.  He reported an increase in pain since joining the 
Marine Corps.  X-rays studies revealed prominent accessory 
navicular bones in both feet.  An October 1952 treatment 
record noted that the Veteran had received all known 
conservative treatments without relief.  It was felt that he 
was sincere in his complaints.  

Thereafter, in November 1952, a Medical Board found that the 
Veteran was unfit for Naval Service as his foot condition 
interfered with his ability to perform his full duties.  The 
Veteran was given a medical discharge in December 1952. 

Also of record at the time of the prior denial was an April 
1955 VA medical examination report noting that the Veteran 
reported "mild discomfort" in both feet prior to service 
and that his pain became much worse in basic training.  His 
gait was normal at the time of the examination.  A diagnosis 
of bilateral symptomatic accessory navicular bones was 
rendered.  

After consideration of the Veteran's service treatment 
records and the report of the April 1955 VA examination, the 
RO denied the Veteran's claim for service connection finding 
that the disabilities were congenital or developmental 
abnormalities that were not disabling under VA law.  The 
Veteran was informed of this decision, but did not appeal.  
Thus, the April 1955 rating decision is final. 38 U.S.C.A. § 
7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

Since the initial denial of the Veteran's claim, the Veteran 
has submitted statements from his private orthopedic 
physician, dated in October 2006 and December 2006, noting 
that his current foot condition was aggravated by his 
military service.  These medical records are new as they were 
not previously considered by the RO.  Furthermore, as the 
record in April 1955 contained no medical opinions indicating 
that the disabilities were aggravated by service, this 
evidence is not cumulative or redundant of the evidence 
previously of record.  The information contained therein 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the Veteran's congenital foot 
disability was aggravated during service.  This evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Thus, the private 
records are material to the Veteran's claim.  

Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for a 
bilateral foot disability is reopened.  

Claim on the Merits

Having reopened the Veteran's claim for service connection 
for accessory naviculars of the feet, the Board must now 
determine whether there is sufficient evidence to award 
service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304 (2007). See also 
VAOPGCPREC 3-2003 (July 16, 2003).

The Board observes that congenital or developmental defects 
are not diseases or injuries for VA compensation purposes.  
38 C.F.R. § 3.303 (c).  However, VA's General Counsel has 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental, or familial origin 
as long as the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations.  It 
also has expressly stated that the terms "disease" and 
"defects" must be interpreted as being mutually exclusive.  
The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  The term 
"defects" is definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature. See VAOPGCPREC 82-90 (July 18, 1990).  While no 
medical provider has made the distinction in this case 
between "disease" and "defect", the Veteran's orthopedic 
physician opinion that the condition was aggravated by 
service is suggestive of the condition is a disease for which 
service connection may be granted.  As noted above, disease 
is broadly defined and may be a deviation from the normal 
structure of a body part.  Similarly, the lack of symptoms 
for the first few month with negative findings on examination 
in July 1952 followed by significant symptoms requiring 
hospitalization beginning the following months suggest that 
the condition is not stationary in nature.  The nature and 
characteristics of the Veteran's accessory navicular bones 
more closely follow the broad definition of disease.  
Accordingly, this condition is not a defect and service 
connection for this congenital disability is not precluded.  

The Board observes that the Veteran's two pre-induction 
examination reports do not report any complaints, treatment, 
or diagnoses pertaining to accessory naviculars or any other 
foot problems.  Thus, the Board finds that the presumption of 
soundness applies to the Veteran's claim.

As shown above, there is a two part test to apply to 
determine whether there is sufficient evidence to rebut the 
presumption of soundness.  First, the Board must determine 
whether there is clear and unmistakable evidence that the 
claimed disability existed before entry into active duty.  
Despite the negative complaints at entry, subsequent service 
treatment records show that the Veteran complained of having 
painful feet prior to service.  Likewise, a November 1952 
report from a Medical Review Board notes that the disability 
existed prior to service.  This conclusion is supported by 
more recent evidence from the Veteran's private physician who 
opined that the Veteran's accessory naviculars are congenital 
in nature.  There are no competent medical evidence opinions 
to rebut a finding that this condition is congenital.  
Accordingly, the Board concludes that the competent medical 
evidence shows that the Veteran's accessory naviculars 
clearly and unmistakably existed prior to service.  
 
Having met the first prong of the test to determine whether 
the presumption of soundness has been rebutted, the Board 
must now determine whether the evidence clearly and 
unmistakably shows that the disability was not aggravated by 
service.  Contemporaneous service treatment records along 
with the current nexus opinion provided by the Veteran's 
physician clearly show aggravation during service.  In this 
regard, the Board observes that the Veteran's physician has 
reported that it is at least as likely as not that the 
Veteran's current condition was aggravated by military 
service.  This conclusion is consistent with service 
treatment records that document a lack of complaints during 
the year prior to service, a lack of complaints for the first 
six months of service, and a rapid onset of symptoms during 
service followed by a deterioration of the condition for the 
remainder of his military service.  In light of the 
foregoing, the Board finds that the evidence does not contain 
clear and unmistakable evidence that his bilateral accessory 
naviculars were not aggravated by his military service.  

Based on the foregoing, the Board concludes that the 
presumption of soundness has not been rebutted.  While there 
is clear and unmistakable evidence that the Veteran's 
bilateral accessory naviculars existed prior to service, 
there is no clear and unmistakable evidence that the 
condition was not aggravated by active service.  Accordingly, 
the grant of service connection based on an aggravation of 
pre-existing bilateral accessory naviculars is warranted.   


Low Back Disability

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or his authorized representative.  38 
C.F.R. § 20.204(a).

By a December 2005 rating decision, the RO denied service 
connection for a back disorder.  In January 2006, the Veteran 
filed a timely notice of disagreement.  In March 2006, the RO 
issued a statement of the case.  Thereafter, in May 2006, the 
veteran perfected an appeal of, among other things, the 
denial of service connection for a back disability. 38 C.F.R. 
§ 20.202.  In a June 2006 statement the Veteran stated in 
writing that he wished to withdraw his appeal of the denial 
of service connection for a back disability.  This is 
sufficient to withdraw these issues on appeal.  38 C.F.R. § 
20.204(b)(1).  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
that issue. 38 C.F.R. § 20.204(c).  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the 
issue of entitlement to service connection for a back 
disability.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for bilateral accessory naviculars of the 
feet is granted.

Service connection for bilateral accessory naviculars of the 
feet is granted.

The appeal of the denial of service connection for a back 
disability is dismissed.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


